                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

TANYA M. TEEGARDEN,                                    )
                                                       )
                 Plaintiff,                            )
                                                       )
         v.                                            )     Case No. 4:18-cv-00554-SRB
                                                       )
GOLD CROWN MGMT., LLC, and                             )
NEVIN DEWAR,                                           )
                                                       )
                 Defendants.

                                             ORDER

         Before the Court is

                                                           Motion to Strike (Doc. #151). For the

reasons stated below,              Motion for Summary Judgment is granted in part and denied

in part, and                                 denied.

   I. LEGAL STANDARD

         Federal Rule of Civil Procedure 56(a) requires a court to grant a motion for summary



the moving party

might affect the outcome of the suit under the governing law,



Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When determining whether a motion

for summary judgment should be granted, a court must consider the evidence in the light most

favorable to the nonmoving party and give him the benefit of all reasonable inferences in the

record    Morris v. City of Chillicothe, 512 F.3d 1013, 1018 (8th Cir. 2008). A court does not

weigh the evidence, make credibility determinations, or attempt to discern the truth of any factual




         Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 1 of 37
          Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008); see also United States v. Fattmann,

905 F. Supp. 646, 648 (W.D. Mo. 1995)         In ruling on a motion for summary judgment, the

Court does not decide material fact issues, rather it determines whether or not they exist.

      II. BACKGROUND

                                                       filed suit against her former employer, Gold

                                       , for its alleged violations of 42 U.S.C. § 1981

and the Americans with Disabilities Act                                  raises an assault and battery

claim against Nevin Dewar individually. GCM is a rental-management company that manages

apartment complexes located in the Kansas City metropolitan area. Vijay Dewar and his son,

Nevin Dewar, are the sole members of GCM. Considering the factual positions of the parties in

the light most favorable to the nonmoving party, the Court finds the relevant facts are as follows.

          In August of 2015, Teegarden applied for a part-time job as a weekend leasing agent at

Prospect Studios, an apartment complex owned and managed by Gladstone 180, LLC, a limited

liability company of which Vijay and Nevin Dewar were the sole members. 1 Teegarden is

disabled; she suffers from bipolar disorder as well as post-t

conditions which limit her ability to maintain full-time employment. Teegarden disclosed her

disability and her preference for part-time employment during her interview with Debbie

Kendrick, who at the time served as the then-property manager of Prospect Studios. After she

interviewed Teegarden, Kendrick disclosed to Vijay Dewar                                  and her desire

to work part-time. Teegarden was soon hired and began working at Prospect Studios part-time.


1
    Prior to 2016, Vijay and Nevin Dewar served as the sole members of the following limited liability

                                                            Park, LLC; (2) Torries Chase Apartments (also
                -
Studios in Gladstone, Missouri, was owned and managed by Gladstone 180, LLC; and (4) Mission Road
Studios, located in Kansas City, Kansas, was owned and managed by Mission 200, LLC. (Doc. #125, ¶5).

                                                   2

          Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 2 of 37
       Several weeks after starting work at Prospect Studios, Vijay Dewar transferred Teegarden

to a different apartment complex.                workload soon increased to forty hours per week,

and she continued to work on a full-time basis until Nevin Dewar fired her in January 2016. In

April 2016, Vijay Dewar contacted Teegarden and offered to hire her back as a part-time leasing

agent at Gold Crown Management, LLC                   , which oversaw the business operations for

each apartment complex owned by the Dewars.2 Teegarden agreed, resuming her part-time job

as a leasing agent at Prospect Studios. Over time, her job again morphed into a full-time position

with various responsibilities at multiple GCM properties. In 2016, Teegarden began managing

the Mur-Len Villas apartment complex, where she continued to serve as a property manager and

leasing agent until her employment with GCM officially ended in January 2018.



disputed, the parties agree Teegarden and the Dewars had a tumultuous employment relationship.

Teegarden either quit or was fired by Vijay and/or Nevin Dewar on multiple occasions, but each

time she would ultimately return to GCM and resume her role. In her deposition, Teegarden

testified that Vijay and Nevin Dewar would verbally criticize, yell at, and belittle her on a near-

daily basis. She testified that Vijay and Nevin Dewar would call her

                    and a stupid bitch, and that such insults were sometimes made in front of

other employees. (Doc. #145, p. 32). Teegarden also testified that Vijay and/or Nevin Dewar

would tell other GCM employees about her disability and instruct them to not speak to or work

with her                                                                                       (Doc.

#145, p. 33). Teegarden also testified to several incidents of physical abuse by Nevin Dewar,


2
  In January 2016, GCM was re-registered as an LLC in Kansas, and the Dewars consolidated the business
operations for each of the LLCs that managed a given apartment complex under GCM. As a result of the
consolidation, GCM absorbed each of the employees from those various LLCs and began managing all of
the employment, personnel, payroll, and business-administration matters for each rental property.

                                                  3

           Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 3 of 37
though these incidents are disputed. In one instance, Nevin Dewar allegedly raised his hands as

if he were going to choke Teegarden. Teegarden further testified that on December 20, 2017,

Nevin Dewar cursed at her and angrily shoved a table at her, breaking two of

fingernails and causing her to drop a plate she was holding, which fell and subsequently broke.

Later that same day, Teegarden attended a GCM staff meeting where Vijay Dewar and Nevin

Dewar were present. Teegarden testified that when she attempted to sit down and join the

meeting, Vijay Dewar called her                                                      she was

                                       him                           -11, p. 32).

       The record is unclear regarding

and the circumstances under which it ended. At some point after the incident on December 20,

2017, Teegarden indicated her interest in working part-time to David Stelting, a GCM employee

and supervisor. Stelting authored a letter promising Teegarden a part-time weekend position at

GCM slated to begin on January 6, 2018, though Defendants argue Stelting lacked the authority

to make such an offer. Teegarden testified that upon reporting to work in a part-time capacity,

she was informed that Vijay Dewar had told other employees that Teegarden no longer worked

at GCM. The parties dispute whether Teegarden quit shortly thereafter and GCM declined to

rehire her, or if Vijay Dewar fired Teegarden on January 21, 2018, via a text message telling her

                       (Doc. #145, p. 37). In any event, GCM refused to rehire Teegarden on

February 13, 2018, issuing her a

                                                                                     -15, p. 1).

       Teegarden filed a claim with the Equal Opportunity Employment Commission

in April 2018, alleging numerous forms of discrimination by GCM between April 1, 2016, and

January 24, 2018. At one point, Teegarden also filed a Kansas state-court petition against Nevin



                                                4

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 4 of 37
Dewar seeking a civil order of protection from stalking, which was ultimately denied following

an evidentiary hearing. On May 15, 2018, the EEOC issued Teegarden a right-to-sue letter and

Teegarden filed her suit in federal court pro se on July 23, 2018. Teegarden proceeded to litigate

her case pro se for nearly a year until securing counsel on or around May 13, 2019. Teegarden,

represented by counsel, subsequently filed a second amended complaint in which she seeks relief

for: (1) Count I: National Origin Discrimination and Harassment in Violation of § 1981; (2)

Count II: Disability Discrimination and Harassment in Violation of the ADA and ADAAA; (3)

Count III: Retaliation in Violation of the ADA and ADAAA; (4): Count IV: Assault and Battery

Against GCM and Nevin Dewar. (Doc. #85).

   III. DISCUSSION

       Defendants jointly move for summary judgment on all Counts. After Teegarden filed her

                                                                                    to strike three

supporting declarations and/or affidavits submitted by Teegarden with her summary judgment

opposition. Each motion is addressed in turn below.

       A. Motion to Strike or Disregard Declarations Submitted by Teegarden

       Pursuant to Rule 56(e), Defendants move to strike or disregard the declarations and

                                                                                     , submitted

by Teegarden in support of her opposition to summary judgment. Defendants argue that the

Affidavits                                                                         Alternatively,

Defendants move to strike from each affidavit specific paragraphs that purportedly contain either

irrelevant, inadmissible, or inflammatory evidence. Teegarden disagrees, arguing the Affidavits

were made by a competent affiant based on his or her personal knowledge and contain evidence

that would be admissible at trial.



                                                5

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 5 of 37
                                                                            Zorich v. St. Louis Cty.,

No. 4:17-CV-1522 PLC, 2018 WL 6621525, at *5 7 (E.D. Mo. Dec. 18, 2018) (citing Jain v.

CVS Pharmacy, Inc., 779 F.3d 753, 758 (8th Cir. 2015)). Any affidavit or declaration used to

oppose a motion for summary judgment

would be admissible in evidence, and show that the [declarant] is competent to testify on the

                   Fed. R. Civ. P. 56(c)(4). A statement in an affidavit or declaration that does not

satisfy this requirement may be stricken or disregarded. Jain, 779 F.3d at 758 (citation omitted).

            1. Sham Affidavits

        As a preliminary issue, Defendants urge the Court to strike the disputed Affidavits

because they are                   s designed to manufacture material factual disputes

                   s statements that contradict           prior sworn testimony, drafted solely for

the purpose of defeating summary judgment. See Popoalii v. Corr. Med. Servs., 512 F.3d 488,

498 (8th Cir. 2008) (citing Camfield Tires, Inc. v. Michelin Tire Corp., 719 F.2d 1361, 1365 66

(8th Cir. 1983)        party should not be allowed to create issues of credibility by contradicting

his own earlier testimony                                             ham affidavits should be



affidavits explain why the earlier testimony is in conflict with the affidavits    RSBI Aerospace,

Inc. v. Affiliated FM Ins. Co

affidavit does not actually contradict his earlier testimony, the district court should not strike the

affidavit                     City of St. Joseph v. Sw. Bell Tel., 439 F.3d 468, 476 (8th Cir. 2006)

(citing Bass v. City of Sioux Falls, 232 F.3d 615, 618 (8th Cir. 1999)).



                                              prior testimony must be contradicted by a subsequent
                                                   6

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 6 of 37
affidavit from the same party. See K.R.S. v. Bedford Cmty. Sch. Dist., 109 F.Supp.3d 1060, 1073

(S.D. Iowa 2015) (citing City of St. Joseph, 439 F.3d at 476)      There are two requirements for

the doctrine to apply: the testimony by a party (or witness) must have been previously committed

to deposition and the same party (or witness) must attempt to contradict that testimony by

subsequent affidavit.    (emphasis in original). Defendants do not identify prior sworn testimony

by either Kendrick, Dudding, or Freeman that is now contradicted by their subsequent affidavits.

In their reply brief Defendants claim, without supporting legal authority, that Teegarden cannot

contradict her own sworn testimony by submitting a third-party affidavit containing inconsistent,

contradictory statements. This argument fails and the Court finds the

inapplicable.

            2. Debbie Kendrick Declaration (Doc. #145-3)



inadmissible hearsay, speculation, conjecture, and statements of opinion. Alternatively,

Defendants request that Paragraphs 23 24, 30 36, and 41 49 be stricken because they contain

irrelevant, immaterial, false, or inflammatory allegations. 3 Defendants also argue Paragraphs

23 24 contain inadmissible hearsay. 4

paragraph-by-paragraph basis, explaining why each disputed statement is both relevant and


3
  Defendants also object to Paragraphs 7, 9, 11 13, 16 21, and 27
extent those statements relate to either the number of employees employed by GCM or the interrelationship
between GCM and the various LLCs owned by the Dewars. (Doc. #151, pp. 1 2). However, as discussed
infra

above-enumerated paragra
4
  Defendants also object to Paragraphs 39
while Teegarden contends these statements are relevant because they demonstrate Vijay and Nevin Dewar
exhibited animus toward American workers. However, as discussed infra Section II(B)(1), a national-
origin discrimination claim is not actionable under 42 U.S.C. § 1981(b). Accordingly, the Court need not
                                         agraphs 39
judgment.

                                                   7

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 7 of 37
admissible. Having reviewed each of the challenged statements, the Cour

declaration admissible and declines to strike it, either in whole or part, from the record.

                   a. Paragraphs 23 24

       In her declaration, Kendrick alleges that Teegarden told Kendrick during her initial job

interview in 2015 that she was disabled and could only work part-time, which Kendrick later

disclosed to Vijay Dewar. Defendants argue these statements are irrelevant, immaterial, and

inadmissible hearsay. The Court disagrees. The statements are relevant to the issue of whether

Vijay Dewar                                                                                   part-time

accommodation. See                                                       any tendency to make a

                                  the fact is of consequen

                   ure of                                          may be admissible as a non-

hearsay statement made by an employee during the course and scope of employment. See Fed.

R. Evid. 801(d)(2); see also Eliserio v. United Steelworkers of Am. Local 310, 398 F.3d 1071,

1078 (8th Cir. 2005). The Court declines to strike Paragraphs 23 24.

                   b. Paragraphs 30 36

       In her declaration, Kendrick alleges that she frequently observed Vijay and Nevin Dewar

make derogatory                                                    her, to other employees, and to

Teegarden directly. Kendrick also alleges that she observed Vijay and Nevin Dewar criticize,

belittle, curse, and yell at Teegarden over the course of her employment. Defendants argue these

allegations should be stricken since they are irrelevant, immaterial, and contradict

own

environment claim and refer to conduct that occurred during the operative window of time. 5 The


5
  See infra
environment claim, considered a continuing violation under Eighth Circuit law. See Moses v. Dassault

                                                  8

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 8 of 37
issue of w

a question of credibility. See, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)

  Credibility determinations . . . are jury functions, not those of a judge        he Court declines to

strike Paragraphs 30 36.

                    c. Paragraphs 41 49

        In her declaration, Kendrick alleges she also suffered harassment from Vijay and Nevin

Dewar and that, on several occasions, she was promised financial bonuses by Vijay Dewar that

were never paid. Defendants argue these allegations of harassment are inadmissible because she

has not pursued her own claims of discrimination or retaliation and that any possible relevance is

outweighed by their prejudicial impact. Defendants also argue any alleged promises of financial

                                                                         Regardless of whether or not

Kendrick has elected to pursue her own discrimination action, these allegations are relevant to

             hostile-work-environment claim and are offered to raise credibility questions about

                                        which is an issue for a factfinder. The Court thus declines

to strike Paragraphs 41 49.

                    d. Personal Knowledge

        In their reply brief, Defendants insist that Kendrick lacks any personal knowledge of




harassment or lack of accommodation that Teegarden allegedly endured. (Doc. #153, p. 8). The

Court disagrees. Kendrick was the individual who initially interviewed Teegarden when her

employment relationship with Vijay and Nevin Dewar began. She is thus in a position to testify


Falcon Jet-Wilmington Corp., 894 F.3d 911, 920 (8th Cir. 2018) (noting hostile environment claims involve


                                                   9

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 9 of 37
about the information Teegarden disclosed during that interview, as well as any information from

that interview that Kendrick later communicated to Vijay Dewar. Further, Kendrick may testify

regarding any statements or conversations she personally observed and/or participated in while

she was employed at GCM, and she may draw lay conclusions regarding the character or nature

of those interactions. See, e.g., Glob. Petromarine v. G.T. Sales & Mfg., Inc., No. 06-1089-CV-

W-FJG, 2010 WL 3269724, at *3 (W.D. Mo. Aug. 16, 2010). The Court finds Kendrick has the

requisite personal knowledge to testify on the disputed matters in her affidavit.

           3. Charles Dudding Declaration (Doc. #145-12)

       Defendants move to wholly strike the declaration of Charles Dudding, a former GCM

employee hired in December 2018. Defendants argue Dudding lacks personal knowledge of any

conduct or employment practice that occurred prior to him being hired and contend that each

paragraph in Dudding s declaration is either irrelevant, immaterial, or inflammatory. Teegarden



whether Vijay and/or                                            the workplace, which relates to

her § 1981 claim.

       Since Defendants concede that GCM satisfied the employee-numerosity requirement in

                                               declaration to resolve summary judgment on that

particular issue. As for Dudd                         whether Vijay and/or Nevin Dewar used

vulgar language, those allegations relate to the issue of whether Vijay or Nevin Dewar exhibited

any national origin-based animus. However, as discussed infra Section II(B)(1), a discrimination

claim based on national origin is not actionable under § 1981, and this Court need not consider

                       to resolve summary judgment on that issue. To the extent that

declaration is proffered to raise questions about Vijay or Nevin Dewar s credibility, the Court

finds Dudding possesses the personal knowledge necessary to support his personal observations
                                                10

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 10 of 37
about any offensive language used by Vijay or Nevin Dewar. Any issues

credibility belong to a factfinder.                                                   , but notes the

declaration carries little overall                        subsequent summary judgment analysis.

            4. Sue Freeman Affidavit (Doc. #145-33)



Nevin Dewar and move to strike it entirely

                                                                                    . Teegarden

argues                                                           issues raised in the Patty Marshall

affidavit submitted by Defendants, which alleges that Teegarden mistreated some tenants living

at GCM-managed properties. Teegarden also contends that                    account of her personal

interactions with Teegarden about the GCM work environment are relevant because they relate

to and                               own allegations regarding her hostile work environment claim.

         While the parties dedicate significant time and energy debating the admissibility and

                                                                decide summary judgment without



affidavit line-by-line to determine if each factual statement can be presented in admissible form

at trial. To the extent Defendan

the record, Teegarden submitted the Freeman affidavit to raise an issue of credibility. It is not

                 , at this stage, to weigh conflicting evidence or make credibility determinations;

those are tasks that belong to a jury.

                                                 is denied.




                                                    11

         Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 11 of 37
           B. Motion for Summary Judgment

           Defendants move for summary judgment on all Counts raised by Teegarden in her second

amended complaint. For the reasons discussed below, Defendants                                           Count

I (§ 1981 claim) but denied as to Count II (Hostile Work Environment), Count III (Retaliation),

and Count IV (Assault and Battery).

               1. Count I: National Origin Discrimination and Harassment Under § 1981

           Section 1981 prohibits racial discrimination in the making and enforcing of contracts. 6

The protections afforded by § 1981 extend to white and nonwhite individuals. See McDonald v.

Santa Fe Trail Transp. Co., 427 U.S. 273, 286 87 (1976)              the language and history of [§] 1981

convinces us that [§] 1981 is applicable to racial discrimination in private employment against

white persons ; see also Meyers v. Ford Motor Co., 659 F.2d 91, 93 (8th Cir. 1981). Section

1981 protects identifiable classes of persons who are subjected to intentional discrimination

                                                                    Torgerson v. City of Rochester, 643

F.3d 1031, 1052 53 (8th Cir. 2011) (internal quotation marks and citation omitted)                 Section

1981 does not authorize discrimination claims based on national origin.              Id. (citing Zar v. S.D.

Bd. of Exam rs of Psychologists, 976 F.2d 459, 467 (8th Cir. 1992)).

           Defendants argue                   national origin discrimination and harassment claim must

fail because § 1981 does not apply to or provide a remedy for discrimination based on national

origin. Teegarden disagrees, arguing the protections of § 1981 apply to American workers and

that Defendants, who are of Indian descent, specifically exhibited animus toward her and other



6
    42 U.S.C. § 1981(a) states, in relevant      [a]ll persons within the jurisdiction of the United States shall

                                                                              performance, modification,
and termination of contracts and the enjoyment of all benefits, privileges, terms, and conditions of the


                                                       12

           Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 12 of 37
employees                                 . The Court finds that                  1981 claim must

fail as a matter of law. The Eighth Circuit does not recognize a § 1981 claim for discrimination

based solely on              national origin. See Torgerson, 643 F.3d at 1053. America is

                                                                            her second amended

complaint does contain some allegations of racially-motivated harassment, Teegarden does not

cite to or identify any specific facts to support those allegations, nor does she argue Defendants

discriminated against her because she is white. To survive summary judgment, the nonmovant

cannot simply rely on allegations made in the complaint, but instead

evidence of specific facts creating                         Howard v. Columbia Pub. Sch. Dist.,

363 F.3d 797, 800 (8th Cir. 2004) (internal quotation marks and citation omitted). For these

reasons, Defendants are entitled to summary judgment on Count I.

            2. Count II: Hostile Work Environment in Violation of the ADA

       Title I of the ADA prohibits employers from discriminating against qualified individuals

with a disability on the basis of that disability. See 42 U.S.C. § 12112. In the Eighth Circuit,

hostile work environment claims arising from disability-based harassment are cognizable under

the ADA. Shaver v. Indep. Stave Co., 350 F.3d 716, 719 (8th Cir. 2003).              often look to

case law developed under Title VII for direction in interpreting similar [statutory] terms under

the ADA     Donnelly v. St. John s Mercy Med. Ctr., No. 4:08-CV-347-CAS, 2008 WL 2699859,

at *2 (E.D. Mo. June 30, 2008).

alleges both disability-based discrimination and harassment, in opposing summary judgment

Teegarden only argues that she endured a hostile work environment.




                                                13

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 13 of 37
               a. GCM Status as an Employer Subject to Provisions of the ADA

       A threshold issue raised by Defendants is whether GCM is an employer subject to the

ADA during the relevant time period                                ADA-based claims. As with other

federal antidiscrimination laws, the ADA is inapplicable to very small businesses. Clackamas

Gastroenterology Assoc., P.C. v. Wells, 538 U.S. 440, 441 (2003). An employer is amenable to

suit under the ADA if its workforce contains fifteen or more employees for each working day in

each of twenty or more calendar weeks during the current or preceding calendar year. 7 42 U.S.C.

§ 12111(5)(A). The relevant time period for evaluating whether an employer meets

                              the calendar year in which the alleged discriminatory act occurred

and the preceding calendar year. Walters v. Metro. Educ. Enterprises, Inc., 519 U.S. 202, 205

(1997) (determining the years relevant to considering whether an employer was subject to the

provisions of Title VII are the year of the alleged discriminatory act and the year prior).

                     i. Relevant Timeframe for Evaluating Employer Status

       The parties dispute which years are relevant for determining whether GCM employed at

least fifteen employees for each working day in twenty or more calendar weeks. Defendants

argue only                                                                                because 2018

is the year when Defendants allegedly fired Teegarden, the act which forms the basis of her

unlawful retaliation claim. Teegarden disagrees, contending that she also endured a hostile work

environment arising from conduct that began in 2016 and continued through 2018, making 2016


7



       [A] person engaged in an industry affecting commerce who has 15 or more employees for
       each working day in each of 20 or more calendar weeks in the current or preceding calendar
       year, and any agent of such person, except that, for two years following the effective date
       of this subchapter, an employer means a person engaged in an industry affecting commerce
       who has 25 or more employees for each working day in each of 20 or more calendar weeks
       in the current or preceding year, and any agent of such person.

                                                   14

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 14 of 37
                                                                            eframe. In their reply brief,

Defendants                                               only took place between December 2017 and

January 2018, and they                                                                   -month window

immediately preceding and following                      alleged harassment.

        Regarding the preliminary question of which specific time period constitutes a

       under the ADA, the Court declines to use the method proposed by Defendants. Defendants

do not cite any controlling legal authority to support its argument that a court may construe the

term                             the consecutive twelve-month period immediately preceding or

following an alleged act of disability-based discrimination, rather than a January 1st December

31st time period. Courts evaluating employer status under the ADA consistently analyze the

relevant            year in its entirety. See, e.g., Walters, 519 U.S. at 205; Cameron v. Mid-

Continent Livestock Supplements, Inc., 211 F.Supp.2d 1120, 1125 26 (E.D. Mo. 2002);

Pawlowski v. Scherbenske, 891 F.Supp.2d 1077, 1084 (D. S.D. 2012); Cochran v. Seniors Only

Fin., Inc., 209 F.Supp.2d 963, 967 (S.D. Iowa 2002). Moreover, the Eighth Circuit previously

rejected

months and not the period from January 1 through December 31 in an age-discrimination

context.8 McGraw v. Warren Cty. Oil Co., 707 F.2d 990, 991 (8th Cir. 1983) (per curiam). In

turn, this Court will evaluate a relevant calendar year on a January 1st December 31st basis.

        As for                                       calendar years are relevant in this case, the Court

finds 2015, 2016, 2017, and 2018 are the relevant years for evaluating whether GCM employed

at least fifteen employees for each working day in twenty or more calendar weeks. In addition to



8

                                          Walters, 519 U.S. at 207; see generally Lenhardt v. Basic Inst. of
Tech., Inc., 55 F.3d 377, 380 (8th Cir. 2020).

                                                    15

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 15 of 37
her retaliation claim Teegarden allegedly endured a hostile work environment, which courts view

as a single unlawful practice even though it may encompass discrete acts of harassment over

time. Nat l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 115 (2002); Moses, 894 F.3d at 920.

Teegarden claims that a hostile work environment arose due to multiple instances of disability-

motivated harassment by both Vijay and Nevin Dewar, including derogatory comments, verbal

abuse, and an instance of physical assault. Since those discrete incidents are viewed as a single

discriminatory act, any year when the alleged harassment took place is a           year relevant

to determining if GCM satisfied the           employee-numerosity requirement. See 42 U.S.C.

§ 12111(5)(A); see, e.g., Powers v. Avondale Baptist Church, No. 3:06-CV-363-J-34-MCR,

2009 WL 10698424, at *2 n.9 (M.D. Fla. Sept. 18, 2009), aff d, 393 F. App x 656 (11th Cir.

2010) (holding in a Title VII hostile-work-environment context that the relevant timeframe for

evaluating employee numerosity is any year when an alleged incident of harassment occurred).

       Viewing the facts in a light most favorable to Teegarden, the record contains evidence

showing the alleged disability-based harassment by Vijay and Nevin Dewar took place over the

course of Te             employment. While the exact dates of each alleged harassing act are not

clearly identified, there is evidence indicating acts of harassment took place during 2016, 2017,

and 2018. In turn, the             urrent or preceding calendar      is 2015 2018.

                    ii. Numerosity

       Since the relevant timeframe for determining               numerosity requirement is

2015 2018, Teegarden must produce evidence showing the numerosity requirement is met for

                   or preceding calendar        when the discriminatory act occurred. 42 U.S.C.

§ 12111(5)(A).                                                whether a given employer had an

employment relationship with fifteen or more individuals during the operative period of time.



                                                 16

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 16 of 37
Walters, 519 U.S. at 212. In Walters, the U.S.

test for determining numerosity in a Title VII context, a method which counts the number of

employees maintained on an                                                a relevant time period.

Id. at 206 07; Bradley v. Monarch Constr., Inc., 35 F. App x 420, 421 (8th Cir. 2002).

       In their reply, Defendants concede that GCM had 15 or more employees for 20 or more

weeks in the calendar year January 1, 2016 through                                             As

previously stated, the record evidence indicates Teegarden endured acts of harassment in 2016.

Given that the language of 42 U.S.C. § 12111(5)(A) requires an employer have at least fifteen

employees in the current or the preceding calendar year,                           it satisfied the

employee-numerosity requirement in 2016 is sufficient for Teegarden to survive summary

judgment on this specific element of her ADA-based claims.

              b. Hostile Work Environment Due to Disability-Based Harassment

       To succeed on her hostile work environment claim due to harassment on account of her

disability, Teegarden must show: (1) she is disabled; (2) she suffered unwanted harassment; (3)

the harassment she endured was based on her disability; and (4) the harassment she endured was

severe enough to affect the terms, conditions, and privileges of her employment. Shaver, 350

F.3d at 720; see also Ryan v. Capital Contractors, Inc., 679 F.3d 772, 778 (8th Cir. 2012). The

parties do not dispute whether Teegarden is disabled. Defendants argue that any harassment

Teegarden allegedly endured was not motivated by her disability, and that the alleged harassment

was neither severe nor pervasive. Teegarden disagrees.

                  ii. Unwelcome Harassment Based on Disability

       Upon review of the summary judgment record, the Court finds a reasonable jury could

conclude that Teegarden endured unwelcome harassment because of her disability. The record



                                                 17

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 17 of 37
shows there is no real factual dispute about whether Teegarden was harassed, though the issue of

whether it was severe and pervasive is a separate matter. Teegarden alleges that both Vijay and

Nevin Dewar repeatedly criticized, belittled, insulted, cursed at, and called her derogatory names

while she was an employee, in addition to Nevin Dewar allegedly threatening and attacking her



and also alleges that Vijay and Nevin Dewar discussed and criticized Teegar

other employees. Viewing the evidence in a light most favorable to Teegarden and drawing all

reasonable inferences on her behalf, a jury could reasonably conclude that Teegarden suffered

harassing conduct that was unwelcome.



and that she was not treated differently than other employees. However, some incidents alleged

by Teegarden show disability-based animus on their face, such as being c

                                                          While some of those terms or insults can



find those insults were chosen for Teegarden because of her bipolar diagnosis. See Shaver, 350

F.3d at 721 ( [T]he meaning of the statements (that is, what inference to draw from the words

                                        ); Stewart v. Rise, Inc., 791 F.3d 849, 861 (8th Cir. 2015)

 To support a hostile-work-environment claim, every instance of unwelcome conduct need not,

individually, point to a prohibited animus.

genuine issue exists for trial on these two elements of

                  iii. Severe and Pervasive

                                         -work-environment claim is whether the harassment she

endured was severe enough to impact the terms, conditions, and privileges of her employment.



                                                18

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 18 of 37
Defendants contend Teegarden was treated better than any of their other employees and that the

complained-of harassment was neither objectively severe nor pervasive. Teegarden argues the

harassment she experienced was so persistent and offensive that it greatly impacted her ability to

perform her job and eventually forced her to seek out mental health treatment.



create an objectively hostile or abusive work environment     an environment that a reasonable

                                        Shaver, 350 F.3d at 721 (citation and internal quotation

                  Conduct that is merely rude, abrasive, unkind, or insensitive does not come

within the scope of the law. Id. Whether a work environment is hostile is determined by the

                                           frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interfered with an employee                           Pye v. Nu Aire, Inc., 641 F.3d

1011, 1018 (8th Cir. 2011) (citation and internal quotation marks omitted).

       The Court finds there is enough evidence upon which a jury could reasonably find for

Teegarden on this element of her claim. In Shaver, in determining whether the disability-based

harassment alleged by the plaintiff was actionable, the Eighth Circuit considered whether the

plaintiff had been subjected to verbal abuse, repeatedly singled out by a supervisor, experienced

either explicitly or implicitly threatening behavior, or received medical treatment due to the

psychological trauma of working in an abusive work environment. 350 F.3d at 721 22. While

the Shaver factors are not mandatory and represent a more extreme set of circumstances, the

record here does contain evidence in each one of those categories. Teegarden allegedly endured

ongoing verbal abuse and criticism during her employment, including several incidents in which

Vijay or Nevin Dewar singled her out directly or indirectly by instructing her coworkers to not



                                                19

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 19 of 37
work with her because of her disability. Defendants insist that Teegarden only can identify two

specific incidents of verbal abuse and that both took place between December 2017 and January

2018, which is too infrequent to be

drawn from it suggest the offensive name-calling, insults, and belittling took place throughout

her employment, which is a

complaint. Further, the two incidents of verbal abuse identified by Defendants were allegedly

accompanied by either a threat of physical violence or circumstances which, if true, make them

particularly humiliating. Lastly, not only are there allegations of physical harm (e.g. when Nevin

Dewar shoved a table at Teegarden that struck her and broke two of her fingernails), Teegarden

also claims she had to seek out medical treatment due to the extreme stress she experienced from

working at GCM. Viewing the facts in a light most favorable to her, the Court finds Teegarden

has presented enough evidence to create a genuine issue of material fact on the question of

whether she was subjected to severe and pervasive harassment. 9




9
  Defendants appear to argue that Teegarden never subjectively believed the alleged harassment was hostile
because she kept returning to work for GCM, event after she quit or had been fired. Defendants also point
to numerous text messages exchanged between Teegarden and members of the Dewar family where she

                                                                                                   ers of
GCM. Courts have noted that supervisory harassment is often more intimidating than harassment by a
coworker, since the victim is more vulnerable and may have few options for recourse. See, e.g., Steck v.
Francis, 365 F.Supp.2d 951, 972 73 (N.D. Iowa 2005) (discussing at length the impact of supervisor
harassment on the objective and subjective prongs of the severe and pervasive element in a hostile work
environment claim). Teegarden also presents alternative explanations for why she continued to return to
work for GCM, namely her belief that she was owed money, needed to work, and enjoyed advocating for

evidence, tasks which belong to a jury and do not suggest that Defendants are entitled to summary judgment.

                                                    20

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 20 of 37
            3. Count III: Retaliation Under the ADA 10

                                   a person who is terminated after unsuccessfully seeking an

accommodation may pursue a retaliation claim under the ADA, if she had a good faith belief that

the requested accommodation was appropriate. Hill v. Walker, 737 F.3d 1209, 1218 (8th Cir.

2013).11                                                                                               ion or

an inference of retaliation must be created under the McDonnell Douglas burden-shifting

               Hustvet v. Allina Health Sys., 910 F.3d 399, 412 (8th Cir. 2018) (internal quotation

and citations omitted) (referencing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)).

Since Teegarden does not argue there is direct evidence of retaliation, to establish her prima

facie case she must show that: (1) she engaged in a protected activity; (2) she suffered an adverse

employment action by the employer; and (3) a causal connection exists between the two. Hill,

737 F.3d at 1218      Under the ADA, a retaliation claim requires a but-for causal connection

between the employee s assertion of her ADA rights and an adverse action by the employer.

Moses, 894 F.3d at 924 (quoting Oehmke v. Medtronic, Inc., 844 F.3d 748, 758 (8th Cir. 2016)).




10
  The Court notes that Teegarden, in opposing summary judgment, does not argue failure to accommodate.
See Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir. 1999) (citing 42 U.S.C. § 12111(8) (9))
  The ADA requires employers to make reasonable accommodations to allow disabled individuals to

discharged or that GCM terminated her because of her disability. See Garrison v. Dolgencorp, LLC, 939
F.3d 937, 943 (8th Cir. 2019) (citation omitted) (To succeed on a constructive-discharge theory, the
claimant must show the employer-                                        erable that a reasonable person

                                                GCM unlawfully terminated her when she requested
accommodation.
11
   Defendants
of Health & Sr. Servs
concurrence in Gilooly, which discusses the analytical differences between oppositional retaliation and
participation retaliation in a Title VII context. See id. at 741 43 (Colloton, J., concurring in part). However,
Teegarden alleges she was fired because she requested an accommodation, which is cognizable under the
                                     see Hill, 737 F.3d at 1218, and thus Gilooly is not dispositive.

                                                      21

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 21 of 37
               i. Prima Facie Case for Retaliation

       Teegarden argues she demonstrated retaliation because she was terminated following her

request to work part-time. Teegarden notes she first requested accommodation for her disability

in the form of part-time employment in 2015, when she communicated her desire for part-time




to the Dewars indicating her need for part-time work. Teegarden submitted her third and final

request for part-time work at some point in late December 2017 or early January 2018, when she

told David Stelting, a senior GCM employee and/or supervisor, that she wanted to work part-

time. 12 Teegarden was promised a part-time position but upon reporting to work, she learned

that Vijay Dewar had informed her fellow coworkers that she was no longer employed by GCM.

Shortly thereafter, Teegarden states Vijay Dewar formally terminated her via text message on

January 21, 2018.

       The Court finds that Teegarden puts forth sufficient evidence to establish her prima facie

       Requesting an accommodation is a protected activity, and termination is certainly an

adverse employment action. Heisler v. Metro. Council, 339 F.3d 622, 632 (8th Cir. 2003)

(internal citations omitted). Viewing the evidence in a light most favorable to Teegarden, the

record would permit a jury to conclude that Teegarden had a good-faith belief that her request for

part-time work was appropriate. She previously made the same accommodation request on two



12
   The record is unclear regarding when Teegarden requested a part-time position, though she states the
request was made following her alleged altercation with Nevin Dewar on December 20, 2017. The parties
also dispute whether Teegarden was fired by Vijay Dewar on or around January 21, 2018, or if she quit
prior to that date. There remains a genuine factual dispute as to whether Teegarden was in fact employed

that Teegarden was still employed at GCM on January 21, 2018, and that she in turn suffered an adverse
employment action when Vijay Dewar allegedly terminated her via text message.

                                                  22

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 22 of 37
prior occasions, had received medical advice counseling her to reduce her workload, and when

submitting her third request she indicated that her need for part-time work was due to increased

stress. And, unlike the two prior instances when Teegarden asked for part-time work, Teegarden

accompanied her third request for accommodation with conduct that clearly demonstrated her

intent to reduce her hourly workload going forward. Further, her final request for part-time work

occurred less than a month before Vijay Dewar fired her; those events are close enough in time

to create an inference of causal connection. See Lors v. Dean, 746 F.3d 857, 865 66 (8th Cir.

2014)             emporal proximity between the protected conduct and adverse action must be

very close for timing alone to be sufficient to demonstrate causation). In sum, Teegarden puts

forth enough evidence to satisfy her prima facie case. See Stewart, 481 F.3d at 1043 (citation

omitted) (describing               evidentiary burden at the prima facie stage as              .

               ii. Non-

        Once a plaintiff establishes her prima facie case, the employer has the burden to produce

a non-retaliatory reason for the discharge. Hustvet, 910 F.3d at 412. Defendants contend that

Teegarden was fired

December 2017; (2) had been insubordinate and disrespectful to Vijay Dewar in late 2017; and

(3) had repeatedly failed and refused to comply with the GCM work rules and policy regarding

                                                                                                    s

for firing Teegarden, under the McDonnell-Douglas framework the burden of production shifts

back to Teegarden and she must present evidence showing those proffered reasons are pretextual.

Hustvet, 901 F.3d at 412.

        To survive summary                                                          (1) creates a

question of fact as to whether [        ] reason was pretextual and (2) creates a reasonable



                                                 23

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 23 of 37
inference that [GCM                          Lors, 746 F.3d at 867 68 (internal quotation marks

and ci

                                                                                            Ridout

v. JBS USA, LLC, 716 F.3d 1079, 1084 (8th Cir. 2013); see also Lors, F.3d at 868 (noting a

claimant may demonstrate a material issue regarding pretext by indirect evidence showing

employer s proffered explanation is unworthy of credence because it has no basis in fact.

         The Court finds that Teegarden presents evidence upon which a jury could reasonably




                                     ed reasons for firing her. Teegarden also notes that Vijay

Dewar never documented any of the alleged problematic behavior she purportedly exhibited over

the course of her employment at GCM. Moreover, Vijay Dewar testified in his deposition that

he contin

supposedly spanned the duration of her employment with GCM. Together, these facts suggest



creating a triable issue of fact as to pretext. Lors, 746 F.3d at 868. Furthermore, a jury could

reasonably infer from the possible falsity of its proffered reasons that GCM fired Teegarden for a

retaliatory purpose. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147 (2000)

 Proof that the defendant s [proffered] explanation is unworthy of credence is simply one form

of circumstantial evidence that is probative of intentional discrimination, and it may be quite

persuasive.    accord. Ridout, 716 F.3d at 1087. Teegarden also points to conflicting evidence

about whether Vijay and Nevin Dewar knew Teegarden had been promised a part-time position

beginning on January 6, 2017, arguing that conflict reasonably gives rise to an inference that she



                                                24

         Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 24 of 37
was only terminated once it became clear that she would no longer be working full-time. In sum,

Teegarden presents more than a mere temporal connection between her accommodation request

and her subsequent termination, and thus satisfies her burden of proof under the McDonnell-

Douglas framework. See Reeves                               plaintiff's prima facie case, combined

with sufficient evidence to find that the employer s asserted justification is false, may permit the

trier of fact to conclude that the employer unlawfully discriminated.

                                                                     denied.

         C. Count IV: Assault and Battery

         In Count IV of her second amended complaint, Teegarden raises a common-law assault

and battery claim against Nevin Dewar. 13

claims are time-barred by the applicable statute of limitations, as well as claim-barred under the

doctrines of res judicata and collateral estoppel. Each argument is addressed in turn below.

            1. Statute of Limitations



on December 20, 2017, when Nevin Dewar allegedly shoved a table at Teegarden, striking her

and breaking two of her fingernails.

claim is subject to a one-year statute of limitations under Kansas law. See Kan. Stat. Ann. § 60-

514(b) (one-year statute of limitations for civil assault and battery claims). Since the incident

giving rise to her claim occurred on December 20, 2017, Teegarden had to initiate a civil action

before December 20, 2018. See Baska v. Scherzer                                         K.S.A. [§]



13

are raised against both Nevin Dewar and GCM. However, in opposing summary judgment Teegarden does
not argue whether GCM may be subject to vicarious liab

Dewar.

                                                 25

         Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 25 of 37
60-514(b) provides that civil actions for assault and battery must be initiated within 1 year of the



       Teegarden filed her original pro se complaint on July 23, 2018, and she filed an amended

pro se complaint on August 10, 2018. Teegarden continued to litigate her case pro se until she

secured counsel in May 2019. After securing counsel, she filed a second amended complaint on

June 6, 2019. The issue is whether Teegarden timely raised her assault and battery claim in her

original or amended pro se complaints, which she filed within the one-year statute-of-limitations

period, or if her assertion of those claims in her second amended complaint are timely under the

relation-back doctrine. Defendants argue Teegarden raised her assault and battery claims against

Nevin Dewar for the first time in her second amended complaint and contend the relation-back

doctrine cannot render her out-of-time claims timely. Teegarden disagrees, arguing she asserted

her assault and battery claims in both her original and in her amended pro se complaints, which

should be construed liberally because of her pro se status. In the alternative, she argues that her

second amended complaint relates back to her earlier pro se complaints.

           a.                                           Pro Se Complaints



claim showing that the pleader is entitled to re

not necessary; the statement need only give the defendant fair notice of what the claim is and the

                                Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

marks and citation omitted). A pro se

                                                                        Id. (citing Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). In the Eighth Circuit, the liberal construction of a pro se




                                                   26

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 26 of 37
pleaded with legal nicety, then the district court should construe the complaint in a way that

                                                                                      Stone v.

Harry

                                                                                         Keselyak v.

Curators of the Univ. of Mo., 200 F.Supp.3d 849, 854 (W.D. Mo. 2016) (quoting Stone, 364 F.3d

at 914).

         Defendants argue Teegard

that Nevin Dewar committed an assault or battery in her original or amended pro se complaints.

(Doc. #126, p. 16). The Court agrees. When Teegarden filed her original pro se complaint, the

only causes of action she identified were alleged violations of Title VII, the Age Discrimination

in Employment Act, and the ADA. (Doc.#1-1, pp. 3 4). When Teegarden filed her amended

pro se                                                                  tion against [GCM] for



and amended pro se complaints do contain factual allegations that plausibly support an assault

and/or battery claim, the Court declines to construct a cause of action vaguely raised by those

facts at this stage of the proceeding. See Walton v. Pennington, No. 4:14-CV-1804-CAS, 2016

WL 5076181, at *3 (E.D. Mo. Sept. 14, 2016) (citing Giles v. Wal Mart Dist. Ctr., 359 F.

                  th Cir. 2009)) (

                                                       In turn, the Court must look to




                                                27

         Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 27 of 37
            b.                                                               ion Back

        In her second amended complaint, filed on June 6, 2019, Teegarden re-joined Nevin

Dewar as a defendant and asserted her battery and assault claims against him. 14 Since her second

amended complaint was filed outside the Kansas one-year statute of limitations, those later-

added claims are time-

either her original or amended pro se complaint, which were both timely filed. Because the

amendments she made to her second amended complaint add Nevin Dewar as a defendant and

assert a new cause of action against him, Rule 15(c) controls the relation-back analysis. 15

        Under Rule 15(c)(1)(C), an amended complaint relates back to the date of the original

complaint when:

        (1) the claim . . . asserted in the amended complaint arises out of the same conduct,
        transaction, or occurrence set out in the initial complaint, (2) within 90 days after



14
   Though Nevin Dewar was joined as an individual party to this case by the assault and battery claims
raised against him in the second amended complaint, he was an original defendant to this suit when it was
first commenced. Teegarden named both Vijay Dewar and Nevin Dewar individually in her original and
amended pro se complaints. This Court later dismissed any claims individually raised against Vijay Dewar

discrimination claims under the ADA.
15
                                upon different legal authorities, though neither side directly addresses the
conflict of which authority should govern the relation-
and battery claims do not relate back under Kan. Stat. Ann. § 60-215(c), the Kansas rule governing amended
pleadings. In their reply, Defendants rely on Missouri caselaw interpreting Rule 55.33(c), the Missouri

relies on the Federal Rules of Civil Procedure, specifically Rule 15(c), which governs the relation-back
analysis in situations where a new party is added to a civil action in federal court. The Court finds Rule
15(c) governs the relation-back analysis in this case. See Capers v. Amtrak
Cir. 2016) (citing Jones ex rel Jones v. Corr. Med. Servs., Inc., 401 F.3d 950, 952 (8th Cir. 2005)) (noting
                                                                                                 omplaint);
see also Brown v. E.W. Bliss Co., 818 F.2d 1405, 1408 09 (1987); accord. Estate of Kout v. United States,

relation back of amendments to ple
Regardless, the outcome under either Rule 15(c) or Kan. Stat. Ann. § 60-215(c) is the same. See Loveall v.
Employer Health Servs., Inc., 196 F.R.D. 399, 404 n.3 (D. Kan. 2000) (quoting Marr v. Geiger Ready-Mix
Co., 495 P.2d 1399, 1404 (Kan. 1972))
construing Federal Rule No. 15(c) . . . is authoritative in construing [K.S.A.] 60 215(c

                                                    28

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 28 of 37
          identity

Heglund v. Aitkin Cty., 871 F.3d 572, 578 79 (8th Cir. 2017) (quoting Fed. R. Civ. P. 15(c)(1)(C)).



                                     Id. (citing Hayes v. Faulkner Cty., 388 F.3d 669, 675 76 (8th



                                   Alpern v. UtiliCorp United, Inc., 84 F.3d 1525, 1543 (8th Cir.

1996) (internal citations omitted).



does not arise out of the same transactions or occurrences alleged in her earlier complaints, nor

did she fail to join Nevin Dewar individually due to mistake. Teegarden disagrees, contending

her assault and battery claims arise directly from the same facts she detailed in her original and

amended pro se complaints. Defendants do not dispute that Nevin Dewar received fair notice of

                        and battery action under Rule 15(c)(1)(C) 16 or that he is prejudiced in

defending himself against those claims under Rule 15(c)(1)(C)(i). For the reasons discussed

                                                                                                      nd

amended pro se complaints.

              i. Same Transaction or Occurrence: Rule 15(c)(1)(C) & Rule 15(c)(1)(B)



                                                                       pro se complaints. Fed. R. Civ.

                                                                                on, or occurrence, the



16
     Rule 15(c)(1)(C) specifically permits relation back if the requirements of Rule 15(c)(1)(C)(i)-(ii) are


                                                     29

          Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 29 of 37
                                                            Taylor v. United States, 792 F.3d 865,

869 (8th Cir. 2015) (citation omitted). Here, Teegarden alleges the exact same conduct by Nevin

Dewar in each of her complaints. In her original pro se



                                                                                       -1, p. 6). In

her amended pro se



                                                                               result, two of [her]



amended complaint raises a different theory of recovery, that theory relies on the same operative

facts alleged in the timely-filed pro se complaints. See

Aerospace Workers, Dist. 949, 309



facts in                                    pro se complaints were specific enough to put Nevin

Dewar on notice of the factual basis for her assault and battery claims. See Taylor, 792 F.3d at

                                                                            se out of the same set

of facts as the original claims, and the facts alleged must be specific enough to put the opposing



                                       laint arise from the same conduct she set out in her earlier,

timely-filed pro se complaints.

             ii.



would have



                                                30

           Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 30 of 37
Fed. R. Civ. P. 15(c)(1)(C)(ii). Rule 15(c)(1)(C)(ii) thus has two requirements that must be met:

(1) a mistake of identity, and (2) actual or constructive knowledge that the action would have

been brought against the newly added party but for the mistake. Heglund, 871 F.3d at 578 79.

                                                  defendant knew or should have known during the

Rule 4(m) period, not what the plaintiff knew or should have known at the time of filing her

                      Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 548 (2010) (emphasis in

original).

         As to the knowledge requirement, Defendants do not dispute that Nevin Dewar knew or




assaul

claims would have been brought against him fails. As for the mistake requirement, Defendants

argue the second amended complaint cannot relate back because Teegard

rational basis to explain and justify her failure to sue Nevin Dewar, individually, for battery until



mistake requirement under Rule 15(c) but emphasizes that the facts underlying her assault and

battery claims were raised at the very onset of this litigation, giving Nevin Dewar ample notice.



aga                                                   Heglund, 871 F.3d at 581. The Eighth Circuit



                                     Krupski v. Costa Crociere:

         The [




                                                 31

         Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 31 of 37
        statement proceeding from faulty jud


Id. at 579 (quoting Krupski, 560 U.S. at 548 49) (internal citations omitted). The Eighth Circuit



                                                                                                        Id.

(citing Krupski, 560 U.S. at 549). The Court finds this case falls well within th

                                                                 d Nevin Dewar as an individual

defendant in her original and amended pro se complaints and those complaints set forth the very

same factual allegations that underlie her assault and battery claims. This outcome is reinforced



rather than by procedural technicalities. Alpern, 84 F.3d at 1543. When Teegarden initially filed

her lawsuit and set forth her allegations regarding the altercation on December 20, 2017, Nevin

                                                                                               Maegdlin,

309 F.3d at 1052.



amended pro se complaints, and thus her assault and battery claims are not time-barred.

            2. Claim and Issue Preclusion



res judicata and collateral estoppel. Prior to filing the instant suit, Teegarden sought an order of

protection from stalking against Nevin Dewar in Kansas state court pursuant to Kan. Stat. Ann.

§ 60-31a01 et seq.17 (Doc. #125-12, pp. 3


17
  Under Kan. Stat. Ann. § 60-31a04                                                protection from stalking,
sexual assault or human trafficking act by filing a verified petition with any judge of the district court or

        (1) The name of the stalking victim, sexual assault victim or human trafficking victim;
        (2) the name of the defendant;

                                                     32

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 32 of 37
a protection order prevents her from re-litigating her assault and battery claims against Nevin

Dewar in this lawsuit. Teegarden disagrees.

               a.   Res Judicata (Claim Preclusion)

       The Full Faith and Credit Statute requires federal courts to give preclusive effect to state-

court judgments

     Laase v. Cty. of Isanti, 638 F.3d 853, 856 (8th Cir. 2011) (citation and internal quotation

marks omitted); see also 28 U.S.C. § 1738.                                                     ault and

battery claims are claim-barred, this Court must look to the law of the forum that rendered the

first judgment. Duffner v. City of St. Peters, 930 F.3d 973, 976 (8th Cir. 2019); see also Knutson

v. City of Fargo, 600 F.3d 992, 996 (8th Cir. 2010)                                           full-faith-

and-credit-

civil protection order in Kansas state court, we must look to Kansas state law. In Kansas, res

judicata prevents a party from re-litigating a previously-litigated claim and has four elements:



                                    Cain v. Jacox, 354 P.3d 1196, 1199 (Kan. 2015). An exception



                              Rhoten v. Dickson

                                      aims, a defendant bears the burden of presenting sufficient




       (3) the dates on which the alleged stalking, sexual assault or human trafficking behavior
       occurred; and
       (4) the acts committed by the defendant that are alleged to constitute stalking, sexual assault
       or human trafficking.

Kan. Stat. Ann. § 60-
must prove the allegation of stalking, sexual assault or human trafficking by a preponderance of the
eviden
Stat. Ann. § 60-31a05.

                                                     33

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 33 of 37
                              Klaassen v. Atkinson, 348 F.Supp.3d 1106, 1158 (D. Kan. 2018)

(citing Spiess v. Meyers, 483 F.Supp.2d 1082, 1089 (D. Kan. 2007)).




ultimately rejected by the state-

18). Teegarden argues her assault and battery claims are not the same claim that was litigated in

her state-court civil protection action, nor were they fully litigated during that proceeding.

       The Court finds that Defendants cannot establish all the requisite elements of res judicata.



                                                Klaassen, 348 F.Supp.3d at 1158. In this case,

                                                                uments and facts than her civil



of future harm

                           ar for her future personal safety is reasonable under the circumstances.

See Kan. Stat. Ann. § 60-31a04(a); Wentland v. Uhlarik, 159 P.3d 1035, 1041 (Kan. Ct. App.

                                                                                                  for

her personal safety). In contrast, an assault or battery claim seeks relief for prior harms allegedly



                                                      mpt, coupled with apparent ability, to do

                           Baska, 156 P.3d at 622 (citations omitted). For a battery, the alleged



person by another, done with the intent of bringing about either a contact or an apprehension of

          Id.                                                         -court proceeding    whether



                                                 34

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 34 of 37
Nevin Dewar stalked her and posed an imminent risk of future harm to Teegarden                 is entirely

different from whether he previously committed an assault or battery against her. Teegarden is

                                                                                           -court protective

action, and her assault and battery claims are not barred by res judicata. 18

                b. Collateral Estoppel (Issue Preclusion)

        Collateral estoppel is a related but distinct doctrine from res judicata, designed to prevent

re-                                                                                                  laim or

                    Matter of Sigler, 448 P.3d 368, 376 (Kan. 2019). Again, this Court applies the

preclusion law of the forum that rendered the first judgment. Duffner, 930 F.3d at 976; Knutson,

                                                          collateral estoppel are: (1) a prior judgment

on the merits which determined the rights and liabilities of the parties on the issue based upon

ultimate facts as disclosed by the pleadings and judgment; (2) the parties must be the same or in

privity; and (3) the issue litigated must have been determined and necessary to support the

             Waterview Resol. Corp. v. Allen, 58 P.3d 1284, 1290 (Kan. 2002) (citing Regency

Park v. City of Topeka, 981 P.2d 256, 265 (Kan. 1999)). Defendants have the burden of proof on

each required element. Spiess, 483 F.Supp.2d at 1090.




inj


18
   Since Defendants cannot satisfy the first element of their res judicata defense, the Court declines to
examine the remaining elements. However, the Court notes that even if Defendants could satisfy each
element, Teegarden would still prevail given that the record indicates her assault and battery claims were
not fully or fairly litigated during the state-court proceeding. Rhoten, 22
whether a claim was fully and fairly litigated, federal courts consider the following factors: (1) whether
there were significant procedural limitations in the prior proceeding; (2) whether the party had the incentive
to fully litigate the issue; and (3) whether effective litigation was limited by the parties' nature or


                                                     35

        Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 35 of 37
issue than whether he intentionally threatened her or made an offensive bodily contact with her



Dewar committed an assault or battery was not fully litigated in the state-court proceeding.

          The Court finds that Defendants cannot establish all the necessary elements of collateral

estoppel. As discussed previously, the issue of whether Nevin Dewar previously committed an



constituted stalking and posed a risk of imminent harm to Teegarden within the meaning of Kan.

Stat. Ann. § 60-31a01 et seq. Since there is no prior judgment on the merits determining Nevin

                                                                                 ms in this case is

                                                                        Further, aside from their

general reference to the Kansas statutes which authorize the issuance of civil protection orders,

Defendants do not cite any legal authority or produce any evidence supporting their collateral

estoppel argument. Defendants thus fail to satisfy their burden of proof on this defense.

                                      and battery claims are not barred by either res judicata or

collateral estoppel. Further, the factual record, viewed in a light most favorable Teegarden,

demonstrates a genuine factual dispute exists as to whether Nevin Dewar committed an assault or

battery against Teegarden. In turn, Defendants motion for summary judgment on Count IV is

denied.

   IV. CONCLUSION

   Accordingly, Defendant Motion to Strike (Doc. #151) is DENIED

for Summary Judgment (Doc. #125) is GRANTED IN PART and DENIED IN PART. Count I




                                                  36

          Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 36 of 37
                                                            II, Count III, and Count IV

survive.


       IT IS SO ORDERED.
                                           /s/ Stephen R. Bough
                                           STEPHEN R. BOUGH
                                           United States District Judge

Dated: April 23, 2020




                                      37

       Case 4:18-cv-00554-SRB Document 154 Filed 04/23/20 Page 37 of 37
